ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before GODBOLD and HILL, Circuit Judges, and ESCHBACH*, Senior Circuit Judge.
Prior Report: 818 F.2d 755.
PER CURIAM:
Appellees’ petition for rehearing points out a factual misstatement in the opinion of the court, which, however, does not change the result.
The opinion is modified so as to delete the following language, beginning at the second line from the bottom of the right-hand column of p. 761 of 818 F.2d:
Dothan listed its special assessment projects, including Project 31, in its two compliance reports filed with the district court as required by Yelverton, indicating that it knew that its obligations under the Yelverton order included paving and sewer improvements in black neighborhoods.
and to substitute in its stead the following:
Dothan listed paving and sewer improvements, including improvements in Black Ward I, in its two compliance reports filed with the district court as required by Yelverton, indicating that it knew that its obligations under the Yelverton order including paving and sewer improvements in black neighborhoods.
In all other respects the petition for rehearing is DENIED. No member of this panel nor other Judge in regular active service on the court having requested that the court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule 35-5), the Suggestión for Rehearing En Banc is DENIED.